UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2475



ROSA K. LOCKHART, Widow of Donald Lockhart,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
ISLAND CREEK COAL COMPANY,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(96-1451-BLA)


Submitted:   September 30, 1998           Decided:   October 14, 1998


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosa K. Lockhart, Petitioner Pro Se. Patricia May Nece, Christian
P. Barber, Helen Hart Cox, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C.; Ronald Gurka, UNITED STATES DEPARTMENT OF LABOR,
Arlington, Virginia; Martin Ellison Hall, Natalie D. Brown, JACKSON
& KELLY, Lexington, Kentucky, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board’s decision

and order affirming the administrative law judge’s denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1998). Our review of the record discloses that the Board’s decision

is based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board. Lockhart v.

DOWCP, BRB No. 96-1451-BLA (B.R.B. Aug. 27, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2